Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 35 USC 112b rejection of claims 15 and 16 is maintained because claim 15 still includes “the ring elements” (plural).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 includes “the ring elements” (plural) at the end of the claim, which lacks antecedent basis as only one ring element has been previously recited. For the purposes of claim interpretation, “the ring elements” is being treated as though it reads “the ring element[[s]]”.  Claim 16 is rejected by virtue of its dependence from claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 4, 10-14, and 17-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Franano et al. (US 2015/0005804). Franano discloses an occlusive system comprising an occlusive device (100) having a proximal opening, a pusher (306; fig. 26a) releasably connected to the occlusive device (100), the pusher having a lumen therethrough, the lumen spanning along an entire length of the pusher, wherein the pusher includes one or more openings (see groove in which portion 2704 of heater 2704/2702 is positioned, or annular groove; see figs. 26a,b; opening is being given is broadest reasonable interpretation of a gap, hole, or void in solid matter, noting also that dependent claim 14 includes that the opening comprises a slot and thus the term “opening” does not appear to require a through-hole), a detachment coupling (2700 and unnumbered neck of 100; see annotated figure below, similar to neck 116) detachably linking the pusher and the occlusive device, and a heater (2704,2702) positioned within the one or more openings of the pusher, wherein the detachment coupling is positioned externally of the pusher lumen so as to form a continuous passage between the lumen of the pusher and the proximal opening of the occlusive device. 

    PNG
    media_image1.png
    377
    402
    media_image1.png
    Greyscale

Regarding claim 4, the detachable coupling (2700 and neck of 100) is positioned circumferentially around a distal section of the pusher (306/2706). 
Regarding claim 10, Franano discloses an occlusive system comprising a pusher (306) having an elongated passage therethrough, wherein the pusher includes one or more openings (see circumferential groove and longitudinal groove in pusher 306, noting openings are defined as slots in later claims), an occlusive device (100) releasably connected to the pusher, the occlusive device having a proximal opening, a detachment coupling (2700 and neck; see figure above) detachably linking the pusher and the occlusive device, and a heater (2704,2702) positioned within the one or more openings of the pusher (see figs. 26a/b; 2704 positioned within longitudinal groove). The detachment coupling is positioned externally of the elongated passage of the pusher so as to form a throughway extending between the elongated passage of the pusher and the proximal opening of the occlusive device (figs. 26a,b).
Regarding claim 11, the detachment coupling is positioned distal of a distal end of the pusher (at least a portion of it, noting that claim does not read “entirely distal of a distal end…”).

    PNG
    media_image2.png
    414
    688
    media_image2.png
    Greyscale

Regarding claim 12, the detachment coupling is a ring-shaped element (consider 2700 or the neck).
Regarding claim 13, the ring-shaped element includes one or more apertures (e.g., the central aperture of 2700 forming the annular shape of 2700 or the central aperture of the neck forming the annular shape of the neck).
Regarding claim 14, the one or more openings of the pusher (consider unnumbered annular groove and the longitudinal groove in pusher, best shown in fig. 26A) comprise one or more slots aligned with the one or more aperture in the ring-shaped element (annular groove aligned with central aperture of 2700; see fig. 26b).  
Regarding claim 17, Franano discloses an occlusive system comprising a delivery tube (306) having a delivery lumen therethrough configured for passage of an embolic material, wherein the delivery tube includes one or more openings (grooves shown in fig. 26a), an occlusive device releasably connected to a distal section of the delivery tube, a detachment coupling (2700) detachably linking the delivery tube and the occlusive device, and a heater (2704,2702) positioned within the one or more openings of the delivery tube, wherein the detachment coupling is positioned externally of the delivery lumen so as to form a continuous passage extending between a proximal end of the delivery tube and a distal end of the delivery tube ([0190]; “hollow cylindrical member 306”), so as to allow passage of the embolic material through the delivery tube. It is noted that “so as to allow passage of the embolic material through the delivery tube” is functional and the prior art need only be capable of performing this function in order to meet the limitation. Since embolic material can be passed through the hollow delivery tube 306, it meets this recitation of intended use.
Regarding claim 18, the occlusive device is a mesh composed of one or more wires (knitted fiber material, which may be gold, platinum, silver etc. – layer 214 of expandable body 100; [0138]).
Regarding claim 19, the occlusive device is an aneurysm occluding intrasaccular mesh (see figs. 8a-8e and [0138]).
Regarding claim 20, see discussion of claim 11 above, wherein the “pusher” of claim 11 is considered the delivery tube of claim 20.
Regarding claim 21, the detachment coupling is positioned circumferentially external of a distal section of the delivery tube.
Regarding claim 22, the delivery tube may be considered a microcatheter since it has an outer diameter as small as 0.5 mm (see [0190] - lumen diameter as small as 0.4mm with a wall thickness as small as 0.1mm). 
Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 10/14/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771